Citation Nr: 0605607	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to September 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran is service connected for right shoulder 
bursitis and right elbow osteoarthritis.

2.  Psychiatric disability, including any increase in 
disability, is not related to the veteran's service connected 
right shoulder bursitis and right elbow osteoarthritis.


CONCLUSION OF LAW

Psychiatric disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a psychiatric disorder.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA notification call made in November 2002, explained the 
evidence necessary to establish entitlement.  

The Board notes that the Report of Contact of the VCAA 
notification call does not state that the veteran was 
informed of what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.  However, in the VA Form 9 of October 2003, the 
veteran points to additional VA outpatient medical evidence 
that may support his claim and asks the RO to obtain the 
evidence.  This communication shows that the veteran was 
aware of the type of evidence which the VA would attempt to 
obtain on his behalf.  Furthermore, the Board notes that the 
SOC of August 2003 does not include 38 C.F.R. § 3.159, but 
states that a copy of the same was attached.  No copy is 
attached to the SOC in the claims file.  However, the Court 
has held that a "presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties".  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  There is no evidence of record, such as 
undelivered mail, which could rebut this presumption of 
regularity.  Therefore, the Board finds that the veteran was 
provided with a copy of the applicable regulations.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case during the notification call of 
November 2002, the veteran was asked if he had or knew of any 
other sources of evidence, to which he replied no.  Thus, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains service medical records and VA 
outpatient records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Criteria

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

In an October 2002 rating decision the RO granted service 
connection for right shoulder bursitis and right elbow 
osteoarthritis.  

At a VA psychiatric evaluation of October 2001, the veteran 
stated that he has had anger problems since he was born and 
that he uses his anger to combat his depression.  He reported 
a history of alcohol abuse in remission with no significant 
use in 14 years.  An assessment of anger with a history of 
alcohol abuse and possible bipolar disorder was entered.  It 
was also noted that the veteran suffered form chronic right 
elbow, shoulder and knee pain.

In a December 2001 VA psychiatric evaluation the veteran 
expressed concern that his elbow hurt too much and that as a 
result he could not do as much physical activity as before 
which was the way in which he controlled his anger.  He was 
fearful that he would become angrier because of his inability 
to exercise.  He was diagnosed with cyclothymic disorder.

VA outpatient medical records of March 2002 note that the 
veteran sought medication to control his problems with 
irritability and moodiness.  

A psychiatric evaluation of May 2002 noted a diagnosis in 
Axis I of alcohol abuse in remission for about 17 years; and 
subjectively, bipolar disorder.  However, the examiner noted 
that there was no documentation of bipolar disorder in the 
veteran's history and claims file.  However, he did 
objectively exhibit some bipolar disorder symptoms.  A 
diagnosis in Axis II of personality disorder features based 
on some history of affectivity, specifically narcissistic 
features, was entered.  Under Axis III a status post elbow 
and shoulder injury was noted.  Under Axis IV it was noted 
that the veteran had psychological stressors having to do 
with his inability to exercise the way he would like to. 

VA outpatient records of July 2002 noted that the veteran 
complained that he still got irritable at times because he 
was tired as his problems with irritability usually happened 
at the end of the week.

In a Notice of Disagreement of January 2003 the veteran noted 
that his chronic pain prevented non-drug treatment for his 
anger problem which caused additional problems with his 
bipolar disorder.

VA outpatient records of March 2003 noted that the veteran 
was doing well in controlling his anger.  The medication 
prescribed was effective and the veteran felt that as long as 
he continued on the medication his anger and irritability 
would be under control.  

At a VA psychiatric evaluation of June 2004 the veteran 
reported that he was still on medication to control his anger 
and irritability and indicated that he had had no problems 
until the week before when he was fired from his job.  He 
further noted that he did not spike emotionally anymore due 
to the medication.  Also, he noted that he could not exercise 
the way he used to due to his elbow pain.  He also stated 
that he did not have problems with his cyclothymia prior to 
his elbow injury.  The following diagnoses were entered:  

Axis I:  alcohol abuse, in remission for 19 years; 
he is assessed at Veterans Hospital as having 
cyclothymic disorder; however, his history, 
objective presentation, and the C-file medical 
record do not substantiate this diagnosis, so as 
was the case in 2002, cyclothymia is not 
diagnosed.  His symptomatology is probably better 
explained with regard to adjustment disorder like 
presentations that are in keeping with his 
personality style, which will be described below.

Axis II:  He does not have a condition that arises 
to a full-blown disorder, but he does have 
personality features with regard to affectivity, 
impulsivity, self-defeating cognition, and 
interpersonal relationship difficulties that 
predispose him to adjustment disorder types of 
responses.

Axis III:  Post elbow and shoulder surgery.

Axis IV:  Recent psychosocial stressors include 
loss of job due to difficulties with employer.

The examiner opined on a more probable than not basis, 
that the veteran "did not have a mood disorder 
stemming from his elbow and shoulder pain.  It is a 
source of frustration for him, but it does not rise to 
the level of a mood disorder.  This is based on his 
history in the interview as well as the medical 
record."  

Analysis

The Board notes that in the instant case, there has been no 
assertion of combat.  Thus, the provision of 38 U.S.C.A. § 
1154(b) (West 2002) are not applicable.

First, the Board notes that the veteran has not claimed that 
his psychiatric disorder was incurred in or aggravated by 
service, but has limited his appeal to secondary service 
connection.  He argues that his psychiatric disability is 
related to a service-connected disease or injury.  He has 
asserted that his right elbow and shoulder service connected 
injury prevents him from exercising which he used to control 
his anger and irritability.  Except as provided in 38 C.F.R. 
§ 3.300(c), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen, supra.   Thus, in this case, in order to 
warrant service connection for a psychiatric disorder on a 
secondary basis, the evidence must show that the veteran's 
service- connected right shoulder bursitis and right elbow 
osteoarthritis either caused or aggravated his psychiatric 
disability.  

At the outset the Board notes that there is conflicting 
medical evidence of record regarding the veteran's diagnosis.  
VA outpatient records note a diagnosis and treatment for 
cyclothymic disorder.  On the other hand, two psychiatric 
evaluations by the same VA examiner in May 2002 and June 2004 
do not agree with the diagnosis.  The most recent psychiatric 
evaluation of record notes that the veteran does not have a 
condition that arises to a full-blown disorder but that he 
does suffer from adjustment disorder types of responses.  
However, the Board finds that the majority of the medical 
evidence of record does provide a diagnosis of a psychiatric 
disorder, cyclothymia, and treatment for the same including 
medication.  Whether the veteran's psychiatric disorder is 
cyclothymia or a personality disorder, the Board finds that 
his treatment for a psychiatric disorder is well documented.  
Therefore, the Board finds that the veteran currently suffers 
from a psychiatric disorder.

The remaining question to be answered is whether the 
veteran's psychiatric disability was caused or aggravated by 
the service connected right shoulder and elbow disorder.  The 
June 2004 VA examination noted that the veteran did not have 
a mood disorder stemming from his elbow and shoulder pain.  
That, although the pain was a source of frustration for him, 
it did not rise to the level of a mood disorder.  
Furthermore, VA outpatient records document that the 
veteran's anger and irritability was controlled by the 
medication currently prescribed and that the veteran had not 
reported any problems with mood swings or anger since taking 
the medication.  

The veteran has alleged that his anger and irritability 
problems worsened due to his inability to exercise due to the 
pain associated with his service connected right shoulder and 
elbow disorders.  However, the Board also notes that the 
veteran has also identified other sources of aggravation such 
as unemployment, fatigue and household responsibilities.  
Regardless, the Board notes that although the veteran is 
competent to report his symptoms; he is not a medical 
professional and his statements do not constitute competent 
medical evidence that aggravation of his psychiatric disorder 
is related to his service-connected right shoulder and elbow 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.)  

The Board finds that service connection is not warranted.  
There is no competent evidence of record linking the 
veteran's psychiatric disability, including any degree of 
disability to his service connected right elbow and shoulder 
disorders.  The recent VA examiner noted that elbow and 
shoulder problems were part of Axis III.  However, Axis IV 
did not include service connected disease or injury as an 
etiologically significant psychosocial stressor contributing 
to the current acquired psychiatric condition.  Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998).  In 2002, under Axis 
IV it was noted that the veteran had psychological stressors 
having to do with his inability to exercise the way he would 
like to.  However, a chronic acquired psychiatric disability 
was not diagnosed.  The Board accepts that his service-
connected diseases or injuries are frustrations for him, but 
such falls far short of establishing either causation or 
aggravation of a psychiatric disability.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Gilbert v. Derwinski, supra.  The veteran's 
claim is denied.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


